Name: 2006/633/EC: Commission Decision of 15 September 2006 amending Decision 2005/393/EC as regards the restricted zones in relation to bluetongue (notified under document number C(2006) 4132) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  means of agricultural production;  European Union law;  organisation of transport;  health;  agricultural activity
 Date Published: 2006-09-21; 2007-06-05

 21.9.2006 EN Official Journal of the European Union L 258/7 COMMISSION DECISION of 15 September 2006 amending Decision 2005/393/EC as regards the restricted zones in relation to bluetongue (notified under document number C(2006) 4132) (Text with EEA relevance) (2006/633/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular the second subparagraph of Article 6(1), Article 8(2)(d) and (3), Article 9(1)(c) and the third paragraph of Article 19 thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) By Decision 2006/591/EC, the Commission has amended Decision 2005/393/EC as regards the demarcation of restricted zones established following the notification of outbreaks of bluetongue by the competent authorities of the Netherlands, Germany and Belgium. (4) On 31 August and 5 September 2006 respectively, France and Germany informed the Commission of new confirmed cases of bluetongue. In view of these new findings, Decision 2005/393/EC should be amended in order to amend the restricted zone including the affected area. (5) Taking into account the measures taken by the affected Member States to avoid the spread of the disease, movements of susceptible animals into the surveillance zone should be allowed under the supervision of the competent authorities concerned. (6) On the request of the competent authority of the Netherlands, small amendments to the demarcation of the restricted zone which relates to the Netherlands are necessary. (7) To prevent the further spread of the disease, this Decision should apply as a matter of urgency. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/393/EC is amended as follows: 1. Article 2 is replaced by the following: Article 2 Demarcation of restricted zones Restricted zones shall be demarcated within the global geographical areas listed for zones A, B, C, D, E and F in Annex I. Exemptions from the exit ban for those restricted zones shall only take place in accordance with Articles 3, 4, 5 and 6. In the case of restricted zone E, movements of live animals of ruminant species between Spain and Portugal shall be subject to authorisation by the competent authorities concerned on the base of a bilateral agreement. In the case of restricted zone F, movements of live animals of species susceptible to bluetongue and their semen, ova and embryos within the zone shall be allowed. However, for Member States which have established a surveillance zone, movements into that zone can only take place after the approval of the competent authority of the place of destination. Furthermore this Decision shall not apply to movements of semen, ova and embryos collected or produced before 1 May 2006. 2. Article 2a is replaced by the following: Article 2a Derogation from the movement ban in the 20 km zone By way of derogation from Article 6(1)(c) of Directive 2000/75/EC, the following animals shall be exempted from the ban on movement in the 20 km zone:  subject to the approval of the competent veterinary authority, animals for direct slaughter,  animals, destined to a holding inside the 20 km zone,  subject to the approval of and on the basis of animal health conditions to be laid down by the competent veterinary authorities of the places of origin and destination, which should at least include conditions on protection of animals from any attack by vectors, animals intended to a holding situated in the restricted zone. 3. Annex I is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from the day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 September 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2006/591/EC (OJ L 240, 2.9.2006, p. 15). ANNEX (1) In Annex I to Decision 2005/393/EC, the list of restricted zones in Zone F (serotype 8) which relates to France is replaced by the following: France: Protection zone:  Department of Ardennes  Department of Aisne: arrondissements of Laon, Saint-Quentin, Soissons, Vervins  Department of Marne: arrondissements of Reims, ChÃ ¢lons-en-Champagne, Sainte-Menehould, Vitry-le-FranÃ §ois  Department of Meurthe-et-Moselle: arrondissement of Briey  Department of Meuse  Department of Moselle: arrondissements of Metz-ville, Metz-campagne, Thionville-est, Thionville-ouest  Department of Nord: arrondissements of Avesnes-sur-Helpe, Cambrai, Douai, Valenciennes Surveillance zone:  Department of Aube  Department of Aisne: arrondissement of ChÃ ¢teau-Thierry  Department of Marne: arrondissement of Epernay  Department of Haute-Marne: arrondissements of Saint-Dizier, Chaumont  Department of Meurthe-et-Moselle: arrondissements of Toul, Nancy, LunÃ ©ville  Department of Moselle: arrondissements of Boulay-Moselle, ChÃ ¢teau-Salins, Forbach  Department of Nord: arrondissements of Dunkerque, Lille  Department of Oise: arrondissements of Clermont, CompiÃ ¨gne, Senlis  Department of Pas-de-Calais: arrondissements of Arras, BÃ ©thune, Lens  Department of Seine-et-Marne: arrondissements of Meaux, Provins  Department of Somme : arrondissements of Amiens, Montdidier, PÃ ©ronne  Department of Vosges: arrondissement of NeufchÃ ¢teau (2) In Annex I to Decision 2005/393/EC, the list of restricted zones in Zone F (serotype 8) which relates to Germany is replaced by the following: Germany: Hessen  im Landkreis Kassel die Gemeinden Breuna, Liebenau, Zierenberg, Wolfhagen, Naumburg, Bad Emstal, Schauenburg, Habichtswald, Calden, Ahnatal, Baunatal  Stadt Kassel  im Schwalm-Eder-Kreis die Gemeinden Fritzlar, Niedenstein, Gudensberg, Wabern, Borken (Hessen), Bad Zwesten, Jesberg, Gilserberg, Schwalmstadt, Neuental, Frielendorf, Homberg (Efze), Neukirchen, Schrecksbach, Willingshausen, EdermÃ ¼nde  Landkreis Waldeck-Frankenberg  Landkreis Marburg-Biedenkopf  Vogelsbergkreis  Lahn-Dill-Kreis  Landkreis GieÃ en  Landkreis Limburg-Weilburg  Wetteraukreis  Hochtaunuskreis  Stadt Frankfurt am Main  Stadt Offenbach  Landkreis Offenbach  im Main-Kinzig-Kreis die Gemeinden Hammersbach, Nidderau, SchÃ ¶neck, Niederdorfelden, Maintal, Hanau, BruchkÃ ¶bel, Neuberg, Erlensee, Ronneburg, GroÃ krotzenburg  Rheingau-Taunus-Kreis  Stadt Wiesbaden  Main-Taunus-Kreis  Landkreis GroÃ -Gerau  Stadt Darmstadt  im Landkreis Darmstadt-Dieburg die Gemeinden Erzhausen, Weiterstadt, Griesheim, Pfungstadt, Seeheim-Jugenheim, Alsbach-HÃ ¤hnlein, Bickenbach  im Landkreis BergstraÃ e die Gemeinden GroÃ -Rohrheim, Biblis, Lampertheim, BÃ ¼rstadt, Zwingenberg, Bensheim, Einhausen, Lorsch, Heppenheim Niedersachsen  Stadt OsnabrÃ ¼ck  Im Landkreis Grafschaft Bentheim die Gemeinden Bad Bentheim, Suddendorf, Ohne, Samern, SchÃ ¼ttorf, Quendorf, Isterberg, Nordhorn, Engden  Im Landkreis Emsland die Gemeinden EmsbÃ ¼ren, Salzbergen, LÃ ¼nne, Spelle, Schapen  Im Landkreis OsnabrÃ ¼ck die Gemeinden Glandorf, Bad Laer, Bad Rothenfelde, Dissen, Bad Iburg, Hilter, Melle, Bissendorf, GeorgsmarienhÃ ¼tte, Hagen, Hasbergen Nordrhein-Westfalen Gesamtes Landesgebiet Rheinland-Pfalz  Kreis Ahrweiler  Kreis Altenkirchen  Kreis Alzey-Worms  Im Kreis Bad DÃ ¼rkheim die Verbandsgemeinden Lambrecht (Pfalz), Hettenleidelheim, Freinsheim, GrÃ ¼nstadt Land  Stadt Bad DÃ ¼rkheim  Kreis Bad Kreuznach  Kreis Bernkastel-Wittlich  Kreis Birkenfeld  Kreis Bitburg-PrÃ ¼m  Kreis Cochem-Zell  Kreis Daun  Donnersbergkreis  Stadt GrÃ ¼nstadt  Kreis Kaiserslautern  Stadt Kaiserslautern  Stadt Koblenz  Kreis Kusel  Stadt Mainz  Kreis Mainz Bingen  Kreis Mayen-Koblenz  Kreis Neuwied  Im Kreis SÃ ¼dwestpfalz die Verbandsgemeinden Wallhalben, Waldfischbach-Burgalben, Thaleischweiler-FrÃ ¶schen, ZweibrÃ ¼cken-Land sowie die Ortsgemeinden Donsieders, Clausen, Leimen aus der Verbandsgemeinde Rodalben, die verbandsfreie Gemeinde Rodalben und die Exklave zu Wilgartswiesen in der Verbandsgemeinde Rodalben  In der Stadt Pirmasens die Stadtteile Windsberg, Hengsberg, Fehrbach  Rhein-HunsrÃ ¼ck-Kreis  Rhein-Lahn-Kreis  Im Rhein-Pfalz Kreis die Verbandsgemeinde HeÃ heim, verbandsfreie Gemeinde Bobenheim-Roxheim  Stadt Trier  Kreis Trier-Saarburg  Westerwaldkreis  Stadt Worms  Stadt ZweibrÃ ¼cken Saarland Gesamtes Landesgebiet (3) In Annex I to Decision 2005/393/EC, the list of restricted zones in Zone F (serotype 8) which relates to the Netherlands is replaced by the following: The Netherlands 1. From the Belgian border following the Tractaatweg (N253) in a northerly direction, change in Guido Gezellestraat following a westerly direction, change in Willem de Zwijgerlaan following in a northerly direction until the water. 2. Following the water in a north-easterly direction, change in Veerweg N60 following in a northerly direction until the A58 (E312). 3. Take the A58 following in a westerly direction until Deltaweg (A256). 4. From Deltaweg (A256), follow in a northerly direction until the water. 5. From the water, follow in a north-easterly direction until Philipsdam (N257). 6. From Philipsdam (N257), follow the water in an easterly direction until Hellegatsplein (A29/A59). 7. From Hellegatsplein (A29/A59), following in a northerly direction, change in Rijksweg (A29) following a northerly direction until Ring Rotterdam (A15). 8. From Ring Rotterdam (A15), follow in an easterly direction until the A16/E19. 9. From the A16/E19, following in a northerly direction change to the A20/E25 following in an easterly direction change to the A12/E30 following in a northeasterly direction until the A2/E35. 10. From the A2/E35, follow in a north-easterly direction until Ds Martin Luther Kingweg. 11. From Ds Martin Luther Kingweg, follow in an easterly direction until Pijperlaan. 12. From Pijperlaan, following in a northeasterly direction, change in Joseph Haydnlaan following in a northerly direction change in Lessinglaan following in a northeasterly direction change in Spinozaweg following in a northerly direction change in Cartesiusweg following in a northerly direction change in St. Josephlaan following in a northeasterly direction change in Einsteindreef following in a northeasterly direction until Albert Schweitzerdreef (N230). 13. From Albert Schweitzerdreef (N230) following in a south-easterly direction until the A27/E231. 14. From the A27/E231 follow in a northerly direction until the A28/E30. 15. From the A28/E30, follow in an easterly-north-easterly direction until the A1/E30. 16. From the A1/E30 follow in an easterly direction until the German border. 17. Following the German border in a southerly direction, change direction at the Belgian border following in a north, north-westerly direction until the Tractaatweg.